SUMMARY ORDER
In February 2000, Kenneth D. Harvey and Anthony M. Garraway (“Plaintiffs”) filed a 42 U.S.C. § 1983 civil rights complaint in the United States District Court for the Northern District of New York against Binghamton Police Officer Paul Morabito (“Morabito”). The complaint alleged that Morabito illegally confiscated the Plaintiffs’ jointly owned dog and, in doing so, violated Plaintiffs’ due process rights.
The district court (Munson, /.) granted Morabito’s motion for summary judgment and dismissed all of Plaintiffs’ claims. Plaintiffs then appealed.
We review the district court’s grant of summary judgment de novo, construing the evidence in the light most favorable to the non-moving party, see, e.g., Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999). Having done so, we affirm the judgment below. The district court was correct in analyzing Plaintiffs’ claim as a Fourth Amendment challenge, and we find that Morabito’s actions were, under the circumstances, objectively reasonable. See Mickle v. Morin, 297 F.3d 114, 120 (2d Cir.2002); Koch v. Town of Brattleboro, 287 F.3d 162, 166 (2d Cir.2002).
We have considered all of Plaintiffs’ claims and find them to be without merit. The district court’s judgment is therefore AFFIRMED.